Citation Nr: 0802419	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertensive 
cardiovascular disease, claimed as secondary to service-
connected diabetes mellitus, type II.

3.  Entitlement to service connection for residuals of 
cerebrovascular accident, with recurrent loss of balance, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for PTSD, 
hypertensive cardiovascular disease, and residuals of 
cerebrovascular accident.  The RO also continued a 20 percent 
disability evaluation for service-connected diabetes 
mellitus.

In the September 2004 rating decision, the RO also denied 
entitlement to service connection for diabetic retinopathy, 
claimed as secondary to service-connected diabetes mellitus.  
The veteran submitted a timely notice of disagreement and 
substantive appeal as to all of the issues that were denied 
in the September 2004 rating decision; however, in his 
February 2005 substantive appeal (VA Form 9), the veteran 
withdrew his appeal as to the issue of service connection for 
diabetic retinopathy.  Therefore, that issue is not currently 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research whether the claimed events actually occurred; nor is 
there any competent and probative medical evidence of record 
which shows the veteran has current post-traumatic stress 
disorder (PTSD) due to any incident or event in military 
service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertensive cardiovascular disease is proximately due to or 
the result of service-connected diabetes mellitus, on either 
a causation or aggravation basis; nor is hypertension shown 
to have been manifested within the veteran's first post-
service year.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's residuals 
of cerebrovascular accident, with recurrent loss of balance, 
are proximately due to or the result of service-connected 
diabetes mellitus, on either a causation or aggravation 
basis.

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected diabetes 
mellitus requires oral hypoglycemic medication and a 
recommended restricted diet.  The evidence preponderates 
against a finding that the veteran requires the use of 
insulin or regulation of activities, or has had episodes of 
ketoacidosis or hypoglycemic reactions which have required at 
least one hospitalization a year or at least two visits a 
month to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Hypertensive cardiovascular disease is not due to, the 
result of, or aggravated by service-connected diabetes 
mellitus, type II; nor may hypertension be presumed to have 
been incurred during military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.310 (2007).

3.  Residuals of cerebrovascular accident, with recurrent 
loss of balance, are not due to, the result of, or aggravated 
by service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007).

4.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected type II diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him. With respect to 
the veteran's claim for service connection for PTSD, the 
Board notes the VCAA letter informed the veteran that it was 
his responsibility to submit specific details about the in-
service stressors which he believes have resulted in PTSD, as 
well as medical records showing a diagnosis of PTSD.  He was 
also advised that, in order to establish entitlement to an 
increased rating, it was his responsibility to submit records 
showing his service-connected disability had increased in 
severity.  The veteran was also specifically asked to provide 
any evidence in his possession that pertains to his claim.  
See 38 C.F.R. § 3.159(b)(1).

The Board notes the veteran was advised of his opportunities 
to submit additional evidence.  Subsequently, a December 2004 
SOC and SSOCs dated in May 2005, July 2006, and April 2007 
provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

In addition, the Board notes the RO sent the veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records dated from November 1999 to February 2007, 
and the veteran was afforded VA examinations in May 2004 and 
February 2007.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran is seeking entitlement to service connection 
because he believes he has PTSD due to stressful events that 
occurred during his military service.  Specifically, the 
veteran asserts that, during his service on the USS Vernon 
City, he worked in the waters of Vietnam to pick up troops 
and transport them to different locations.  He states that 
they picked up dead bodies and, since the ship was small and 
the morgue had space for only five bodies, many times the 
body bags would pile up for several days.  The veteran 
recalls that, when the enemy would fire at them, all of the 
soldiers would run and jump on top of the bodies and he 
remembers the "swish" sound the bodies would make.  He also 
recalls being extremely angry with his Captain because they 
were forced to paint the ship during enemy fire.  

The Board notes the RO sent the veteran letters in February 
2004 and March 2005 requesting that he send specific details 
about the traumatic or stressful events which produced the 
stress that resulted in his claimed PTSD.  The RO 
specifically asked the veteran to submit dates and places 
where the incidents occurred, his unit designation, and the 
names of any friends who might have died during those 
incidents.  However, after careful review of the evidence, 
the Board finds that the veteran has not identified any 
stressors that can be verified by the service department.  

The veteran has attempted to provide details regarding his 
stressors, but he has provided only general, unverifiable 
information, as he has not provided the approximate dates, 
any names of casualties, or his units of designation.  The 
Board does note that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events, especially 
given that he suffered a stoke in 1999 which affected his 
memory; however, the requested additional information is 
critical to the veteran's claim and, without months and 
years, names of casualties, and the veteran's units of 
assignment during the described events, the JSRRC is unable 
to verify the occurrence of those events.  

In any event, review of the record reveals the veteran does 
not have a current diagnosis of PTSD.  In April 2005, the 
veteran requested that he be evaluated for PTSD at the VA 
Medical Center in El Paso, Texas.  The veteran reported his 
claimed in-service stressors, and described his social and 
occupational functioning after service.  After evaluating the 
veteran, a diagnosis was not entered, as the examiner stated 
there was not enough evidence to assign the diagnosis of 
PTSD.  

In evaluating this claim, the Board considers the April 2005 
evaluation to be competent evidence with regard to whether 
the veteran currently has PTSD.  The Board does note that the 
April 2005 evaluation was conducted by a Licensed Master 
Social Worker (LMSW), as opposed to a physician or nurse 
practitioner; however, the Board finds the evaluation to be 
competent because it appears clear from the examination 
report that the examiner is knowledgeable in evaluating 
psychiatric disorders, including PTSD, and his findings were 
confirmed by a team of medical professionals.  See May 2005 
addendum.  In this regard, the Board finds it probative that 
the examiner considered the veteran's reported in-service 
stressors, post-service functioning, and current mental 
status, and was still unable to render even a provisional 
diagnosis of PTSD.

The Board notes the veteran was specifically asked to submit 
evidence in support of his claim, including evidence of a 
current diagnosis, and yet, there is no competent medical 
evidence of record which shows the veteran has been diagnosed 
with PTSD.  The Board does not doubt the veteran sincerely 
believes he has PTSD related to his military service in 
Vietnam; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  We recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms, see, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the determination as to a current disability in this 
case requires sophisticated, professional opinion evidence 
and, as discussed above, there is no competent medical 
evidence of record which contains a diagnosis of PTSD.

In summary, the Board finds there is no medical evidence of 
record which shows the veteran has a competent diagnosis of 
PTSD, and the veteran has not provided credible evidence of 
an in-service stressor upon which a valid diagnosis of PTSD 
may be based.  Therefore, the veteran's claim must be denied.  

Accordingly, and based on the foregoing, the Board finds that 
the preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.  

B.  Hypertensive Cardiovascular Disease and Residuals of
Cerebrovascular Accident

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  An increase in severity of 
a non-service-connected disorder that is proximately due to 
or the result of a service-connected disability, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  Aggravation will be 
established by determining the baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of the amendment is to conform VA regulations 
to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 
2006), now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in the 
present appeal.

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including cardiovascular-renal disease, e.g., 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  

The veteran is seeking service connection for hypertensive 
cardiovascular disease and residuals of cerebrovascular 
accident as secondary to service-connected diabetes mellitus.  
The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against the grant 
of service connection for the veteran's claimed disabilities.  
Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

Initially, the Board notes that the evidence does not 
indicate and the veteran does not claim that his heart 
problems, inclusive of hypertensive cardiovascular disease 
and residuals of a cerebrovascular accident, began in 
service.  In fact, the veteran's heart and blood pressure 
were normal at his pre-induction examination in May 1964 and 
his separation examination in August 1967.  The evidentiary 
record does not contain any medical evidence showing the 
veteran manifested any cardiovascular disease, including 
hypertension, within his first post-service year or until 
more than 30 years after he was separated from service.  
Therefore, service connection for hypertensive cardiovascular 
disease and residuals of cerebrovascular accident is not 
warranted on a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The first indication in the record of a cardiovascular 
problem was in November 1999, when the veteran reported that 
he had experienced an episode of nausea and vomiting followed 
by slurred speech and weakness on his right side one week 
earlier.  He was started on medication for hypertension at 
that time, and evaluation of his complaints was initiated.  
In October 2000, the veteran was diagnosed with a brainstem 
cardiovascular accident (CVA) based upon his clinical history 
over the previous year, a recent MRI of his brain, and his 
medical history.  

In May 2004, the veteran was afforded a VA examination to 
determine whether there was an etiological relationship 
between his service-connected diabetes mellitus and current 
diagnoses of hypertension and CVA.  The veteran provided his 
medical history, specifically reporting that he developed 
right-side weakness and slurring of speech in November 1999.  
He also reported that he uses a cane because he has poor 
balance sometimes.  A cardiovascular examination was 
conducted, and the diagnosis was hypertensive vascular 
disease and status post cerebrovascular accident with 
recurrent loss of balance.  

After evaluating the veteran and reviewing his entire claims 
file, the VA examiner determined that the veteran's 
hypertension and cerebrovascular accident are not secondary 
to his diabetes mellitus.  In making this determination, the 
VA examiner noted that the veteran's hypertension and 
cerebrovascular accident were diagnosed in November 1999, 
while his diabetes mellitus was not diagnosed until May 2002.  

In evaluating the ultimate merit of the veteran's claims, the 
Board finds most probative the opinion rendered by the 
examiner who conducted the May 2004 VA examination.  As 
noted, the examiner reviewed the claims file, including the 
veteran's in-service and post-service medical records, noted 
the veteran's medical history, and examined him prior to 
determining that his current heart problems are not related 
to his service-connected diabetes mellitus.  The Board finds 
it probative that the May 2004 opinion is supported by the 
evidence of record, as the veteran was not shown to have 
elevated blood sugar until October 2001, after his diagnosis 
of hypertension and a cerebrovascular accident, and his 
elevated blood sugar was not, and has never been attributed 
to or associated with his heart problems.  

The veteran was given an opportunity to submit additional 
evidence in support of his claims, but the evidence of record 
does not contain any competent and probative medical opinion 
relating his hypertensive cardiovascular disease and/or 
residuals of cerebrovascular accident to his service-
connected diabetes mellitus.  With no competent and probative 
medical evidence indicating that the veteran's hypertensive 
cardiovascular disease and cerebrovascular accident are 
causally related to his service-connected disability, his 
claims for service connection must be denied.  There is no 
reasonable doubt to be resolved.  See Gilbert, supra. 

II.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.    
Francisco v. Brown, 7 Vet. App. 55 (1994).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Although rating personnel are directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Service connection for diabetes mellitus, type II, associated 
with herbicide exposure was established in February 2003 and 
the RO assigned a 20 percent disability evaluation under 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  At that time, 
the RO considered VA outpatient treatment records dated from 
October 2001 to September 2002 which showed the veteran was 
diagnosed with diabetes mellitus in May 2002 and was being 
treated with oral medication and a restricted diet.  

The veteran asserts that his service-connected diabetes 
mellitus warrants a disability evaluation higher than 20 
percent.  

Under DC 7913, diabetes mellitus, requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  A 40 percent 
evaluation is warranted when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a monthly visits to a diabetic care provider, plus 
complications that would not be compensable of separately 
evaluated.  Note (1) to DC 7913 instructs that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

Review of the evidence shows the veteran requires oral 
hypoglycemic medication twice a day to control his diabetes.  
See VA outpatient treatment records dated from November 1999 
to February 2007.  The evidence shows the veteran has been 
encouraged to modify his diet and he was noted to be on an 
1800 calorie diet at the May 2005 General Medical VA 
examination.  However, the evidence also shows the veteran 
has difficulty maintaining a diet.  See February 2004 VA 
outpatient treatment record.  

In this regard, the Board that the February 2006 examination 
report reflects the veteran denied any restriction of diet 
but stated that he was recommended to decrease his 
carbohydrate intake.  He also denied any restriction of 
activities, stating that he was actually encouraged to 
increase his activity.  He reported that he exercises by 
walking about two miles a day and also goes to the gym three 
times a week.  The VA examiner noted that the veteran's 
current weight is 240 pounds and that his weight has been 
stable for about one year.  The veteran denied any episodes 
of ketoacidosis or hypoglycemic reaction and stated that he 
has not been hospitalized for his service-connected diabetes 
mellitus.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a disability evaluation 
higher than 20 percent for service-connected diabetes 
mellitus.  A higher, 40 percent disability evaluation is not 
warranted in this case because there is no competent medical 
evidence of record showing the veteran requires insulin or 
regulation of activities to control his diabetes.  As noted, 
he is very active and has been encouraged to increase his 
activity.  

Likewise, a 60 and/or 80 percent evaluation is not warranted 
because there is no objective evidence showing the veteran 
has had episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization one or more times a year, requires 
two or more visits to a diabetic care provider a month, has 
complications that would not be compensable if separately 
evaluated, or has progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  

The Board has considered the veteran's service-connected 
diabetes mellitus under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 20 percent rating currently 
assigned.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
diabetes mellitus, as the Court indicated can be done in this 
type of case.  See Hart v. Mansfield, supra.  However, upon 
reviewing the longitudinal record in this case, we find that 
at no time during the claim and appeal period has the 
service-connected diabetes mellitus been more disabling than 
as currently rated under the present decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 20 percent for service-connected diabetes 
mellitus, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertensive 
cardiovascular disease, to include as secondary to service-
connected diabetes mellitus, is denied.

Entitlement to service connection for residuals of 
cerebrovascular accident, with recurrent loss of balance, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

Entitlement to a disability evaluation in excess of 20 
percent for service-connected diabetes mellitus is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


